Baldwin, J., delivered the opinion of the Court
Field, J., concurring.
The principle governing this case was decided by us in the case of People ex rel. McLane v. Bond, Assessor. In that case we held that the treasurer was bound to pay over the money collected and paid into the treasury on account of the commissioners of the funded debt; that direct relations were established by that act between the treasurer and the commissioners; that no auditing of these claims was necessary; that the supervisors of the city and county had no right to interfere with the discharge of duty of the treasurer in making this payment; that this payment was an unconditional duty not dependent upon the will of the supervisors or any other officers of the municipal government; and that, neither by their action or non-action, can *585they in any way hinder, embarrass, or delay the payment of the money by the treasurer, or the right of the commissioners to receive it. For the reasons given in our opinion in that case, and now re-affirmed, we reverse the judgment of the Court below, with directions to enter judgment in pursuance of this opinion.